DETAILED ACTION
In the Final Rejection mailed 2/18/2022: Claim 1 was rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
Response to Amendment
The amendment to the claims filed 7/7/2022 has been entered: Claim 1 is active.
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that claim 1 as amended should be allowable because the cited and relied upon Johnson teaches that the barrel is well spaced from the mounting facility, the examiner respectfully disagrees, and an explanation of how the limitation is taught by the prior art is detailed in the rejections of claim 1, below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how the base can be an elongated bar having a forward end forward of a rear end when the forward end is in an elevated position as claimed (lines 6-7), when the base is also claimed to have a rear portion operable for connection to the frame proximate the barrel mounting facility (lines 4-5) and a forward portion forward of the rear portion and pivotally connected to the rear portion to pivot about a pivot location (lines 9-10). If the base is an elongated bar, then the base cannot also have a forward portion and a rear portion, where the forward portion is pivotally connected to a rear portion. For examination, it was assumed that applicant intended to claim that the forward portion of the base is an elongated bar and that the elongated bar has a rear end and a forward end which is forward of the rear end when the forward end is in an elevated position.
Further regarding claim 1, it is unclear whether the long gun is being positively claimed by applicant. Specifically, applicant recites a support for a long gun (line 1) and a base of the support having a rear portion which is operable for connection to a frame of the long gun (lines 4-5), which suggests that the long gun is not being positively claimed. However, applicant also recites that a rear portion of the base is proximate a breech of a barrel of the long gun (lines 9-10), that a forward portion of the base pivots with respect to the rear portion of the base about a pivot location proximate a barrel mounting facility of the frame of the long gun (lines 10-11), and that a mounting facility for a bipod is movably connected to the forward portion of the base and extends away from the frame (lines 12-13), which suggests that the long gun is being positively claimed. As such, the structural relationships between the components of the support and the components of the long gun render the claim unclear in its current form. For examination, it was assumed that applicant did not intend to claim the long gun. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. M. Johnson, Jr. (US 2386802), herein referenced ‘Johnson’.
Regarding claim 1, Johnson discloses a support for a long gun (Fig. 1) having a frame (2-3) with a barrel mounting facility (Fig. 1; portion of frame 2-3 engaging barrel 1), and a barrel (1) having a breech end (Fig. 1; left side of barrel 1) connected to the barrel mounting facility (Fig. 1) and an opposed muzzle (Fig. 1; right side of barrel 1), the support comprising: 
a base (15, 17, 20) having a rear portion (15, 17) operable for connection to the frame proximate the barrel mounting facility and the breech of the barrel (Fig. 1; col. 1 line 52 – col. 2 line 1);
the base having a forward portion (20) forward of the rear portion (Fig. 1; portion 20 being further to the right than portion 17) and pivotally connected to the rear portion to pivot (Fig. 1; forward portion 20 pivots about pivot pin 32 between at least a forward position shown in phantom lines and a downward position shown in solid lines) about a pivot location (21, 32) which is proximate the barrel mounting facility when the rear portion of the base is connected to the frame (Fig. 1); and 
a mounting facility (17a, 25-27, 31-32) for a bipod (24; Fig. 2 showing the plate 24 as having two legs) movably connected to the forward portion of the base (Figs. 1-2; plate 24 is shown to pivot about pin 32 between a position parallel to portion 20 as shown in phantom lines and a position perpendicular to portion 20 as shown in solid lines) and extending away from the frame when the rear portion of the base is connected to the frame (Figs. 1-2; legs of plate 24 are shown to be extending away from frame 2-3); 
wherein the forward portion of the base is an elongated bar (Figs. 1-2; portion 20 is shown to substantially be an elongated bar), a forward end of the elongated bar (Figs. 1-2; the end of portion 20 adjacent plate 24) being forward of a rear end of the elongated bar (Figs. 1-2; the end of portion 20 adjacent component 17) when the forward end is in an elevated position (Fig. 1; when portion 20 is in an elevated position as shown in phantom lines, the forward end adjacent plate 24 is forward of the rear end adjacent component 17). 
Conclusion
Claim 1 is rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641